         Case 5:18-cv-01150-MHH Document 22 Filed 11/06/19 Page 1 of 1                    FILED
                                                                                 2019 Nov-06 PM 12:58
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION
 RHONDA KAIKKONEN,                         }
                                           }
        Plaintiff,                         }
                                           }
 v.                                        }   Case No.: 5:18-cv-01150-MHH
                                           }
 ASCENT HOSPITALITY                        }
 MANAGEMENT COMPANY,                       }
 et al.,                                   }
                                           }
        Defendants.                        }


                                      ORDER

        The parties have filed a Joint Stipulation of Dismissal. (Doc. 21). The Court

ORDERS that this action is DISMISSED WITH PREJUDICE, with each party to

bear her or its own costs. The Court directs the Clerk of Court to please close the

file.

        DONE and ORDERED this November 5, 2019.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE
